DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Familia et al (US 2012/0062896 A1) in view of Mattinen et al (US 10,319,588 B2).
Regarding claim 1, Familia et al discloses a device comprising: a light source (11) (41); a detector (16) (46) and a film (See Fig. 1, 4A paragraph [0071]), wherein: the film is configured to interact with a volume of gas containing a concentration of water vapor (paragraph [0022])l the film (i.e. polymer) is exposed to a controlled humidity on one side (601) (See Fig. 6 and paragraph [0041]; the light source is configured to shine a first light (110) onto the first surface (See Fig. 1, 4A), the film is configured to shine a first light onto the first surface, the film is configured, as a result of the first light to emit from the first surface a second light (See Fig. 1, 4A), the detector (49) is configured to receive at least a portion of the second light, and the detector is configured to generate a signal proportional to an intensity of the 

    PNG
    media_image1.png
    293
    444
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    254
    468
    media_image2.png
    Greyscale

Regarding claim 2, Familia et al discloses wherein the light source comprises a laser (paragraph [0021]).
Regarding claims 3-4, 6, Familia et al disclose or reasonably suggest wherein the first and second light comprise a wavelength tuned to match water vapor absorption around 1392 nm, however other wavelength can be used (paragraph [0035]).  Thus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Familia et al discloses wherein the detector is configured to detect visible light (paragraph [0029]).

Regarding claim 10-11, Mattinen et al discloses wherein the transition metal dichalcogenide comprises a tin dichalcogenide (col. 14, lines 52-col. 15, line 13).  Mattinen et al further teaches wherein other metal precursor or compounds may be used (col. 9, lines 31-58).  Thus, it would have been obvious for one having ordinary skill in the art at the time the invention was made to use a tungsten disulfide metal dichalcogenide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin , 125 USPQ 416.
Regarding claim 12, Familia et al discloses wherein a system comprising: a processor (17); and a device comprising: a light source (11); a detector (16); and a film (See Fig. 1, 4A paragraph [0071]), wherein: the film is configured to interact with a volume of gas containing a concentration of water vapor (paragraph [0022])l the film (i.e. polymer) is exposed to a controlled humidity on one side (601) (See Fig. 6 and paragraph [0041]; the light source is configured to shine a first light (110) onto the first surface (See Fig. 1, 4A), the film is configured to shine a first light onto the first surface, the film is configured, as a result of the first light to emit from the first surface a second light (See Fig. 1, 4A), the detector (49) is configured to receive at least a portion of the second light, and the detector is configured to generate a signal proportional to an intensity of the second light (See Fig. 4A and paragraph [0038]); the processor is configured to receive the signal and convert the signal to a variable that is proportional to the concentration of water vapor (paragraphs [0026], [0030], [0032]).  Familia et al does not teach wherein the film is a transition metal dichalcogenide material.  Mattinen et al discloses wherein a method for depositing a metal chalcogenide on a substrate by cyclical deposition, comprising: a transition metal dichalcogenides (TMDCs) film; process of contacting a substrate with a metal containing vapor phase reactant and contacting the substrate with a chalcogenide containing vapor 
Regarding claim 13, Familia et al discloses wherein the signal comprises a power intensity of the second light (paragraph [0023]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Familia et al (US 2012/0062896 A1) in view of Mattinen et al (US 10,319,588 B2), as applied to claim 1 above, and further in view of Poponin et al (US 2006/0034719 A1).
Regarding claim 5, Familia et al and Mattinen et al disclose all of the limitations of parent claim 1, as described above, however, Familia et al and Mattinen et al are silent with regards to the light source power as claimed.  Poponin et al discloses an optical sensor with layered plasmon structure for enhance detection of chemical groups by SERS, comprising: a light source configured to provide a power between about 0.1 W and about 10,000 W (See Fig. 9 and paragraph [0140]).  Thus, it would have been obvious to modify Familia et al and Mattinen et al, to use light source power, as taught supra by Poponin et al, so as to enable stable amplification factors.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Familia et al (US 2012/0062896 A1) in view of Mattinen et al (US 10,319,588 B2), as applied to claim 1 above, and further in view of Kawasaki et al (US 2017/0219483 A1).
Regarding claim 8, Familia et al discloses a photodetector (16) (paragraph [0022]), however does not specify a CCD detector.  Kawasaki et al discloses wherein the system and method for multi-component detection, comprises: a detection system having a CCD as the image detector (See Fig. 1 and .

    PNG
    media_image3.png
    399
    433
    media_image3.png
    Greyscale

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Familia et al (US 2012/0062896 A1) in view of Mattinen et al (US 10,319,588 B2), as applied to claim 12 above, and further in view of Wolden et al (US 2015/0118487 A1).
Regarding claim 14, Familia et al and Mattinen et al disclose all of the limitations of parent claim 12, as described above, however Familia et al and Mattinen et al are silent with regards to the variable comprising an integrated area as claimed.  Wolden et al discloses manufacturing metal dichalocogenide materials comprising a coated dichalcogenide substrate; tungsten metal dichalcogenide; Sulfurization causing tungsten to shift to a lower binding energy (paragraph [0124]).  Thus, it would have been obvious to modify Familia et al and Mattinen et al to enable a variable comprising lower energy state (LES) as taught supra by Wolden et al, so as to enable modulate sample quality, excitation, as well as environmental factors (paragraph [0069]).
Allowable Subject Matter
Claim 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
0), a photoluminescence intensity of a trion (X-), or a photoluminescence intensity lower energy state (LES), as claimed. 
Claims 16-20 are allowable over the prior art.
Regarding independent claim 16, the prior art fails to disclose or reasonably suggest wherein a method comprising: exposing a transition metal dichalcogenide to a volume of gas containing a concentration of water vapor; directing light to the surface, wherein the second light comprises at least two wavelengths; during the directing, measuring the intensity of each wavelength; calculating from the spectral area, at least one Gaussian component; and correlating the Gaussian component to the concentration of water vapor, as claimed in combination with the rest of the claim limitations. 
Prior art reference, Familia et al (US 2012/0062896 A1) discloses a device comprising: a light source (11) (41); a detector (16) (46) and a film (See Fig. 1, 4A paragraph [0071]), wherein: the film is configured to interact with a volume of gas containing a concentration of water vapor (paragraph [0022])l the film (i.e. polymer) is exposed to a controlled humidity on one side (601) (See Fig. 6 and paragraph [0041]; the light source is configured to shine a first light (110) onto the first surface (See Fig. 1, 4A), the film is configured to shine a first light onto the first surface, the film is configured, as a result of the first light to emit from the first surface a second light (See Fig. 1, 4A), the detector (49) is configured to receive at least a portion of the second light, and the detector is configured to generate a signal proportional to an intensity of the second light (See Fig. 4A and paragraph [0038]).  

    PNG
    media_image1.png
    293
    444
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    254
    468
    media_image2.png
    Greyscale

Mattinen et al (US 10,319,588 B2) discloses wherein a method for depositing a metal chalcogenide on a substrate by cyclical deposition, comprising: a transition metal dichalcogenides (TMDCs) film; process of contacting a substrate with a metal containing vapor phase reactant and contacting the substrate with a chalcogenide containing vapor phase reactant may be repeated two or more times (col. 12, lines 61-col. 13, line 15).  
Prior art reference, Wolden et al (US 2015/0118487 A1) discloses manufacturing metal dichalocogenide materials comprising a coated dichalcogenide substrate; tungsten metal dichalcogenide; Sulfurization causing tungsten to shift to a lower binding energy (paragraph [0124]).  
However, Familia et al, Mattinen et al and Walden et al are silent with regards to the calculation and correlation step as claimed.  
Claims 17-20 are allowable based on their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/FB/